Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claim 2 and claim 11 in the reply filed on 6/11/2019 is acknowledged.

Claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:     the product for decreasing formation of one or more chemiexcitation induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject who has been exposed to UV radiation comprising a dCPD quencher reading on plants extracts such as scutellaria baicalensis root extract and instructions for administering to the subject the dCPD quencher can be used in a materially distinct process such as treating diabetes.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Thus, claims 3, 4, 8-10, 12-24 and 26 are withdrawn from further consideration as being drawn to non-elected inventions.

The restriction is hereby made FINAL.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 5-7, and 11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim (s) contains subject matter which was not described in the specification in such a way as to reasonable convey to one skilled in the relevant art that the inventor (s), at the time the application was filed, had possession of the claimed invention.

The claims are drawn to a method for decreasing formation of one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in a melanocyte or DNA molecule in a subject in need thereof comprising administering a dCPA quencher in an amount effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in the subject. Thus, the claims are drawn to a genus of compounds (the many different dCPA quenchers) that is defined only by their function  (effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in the subject). Further, it is never disclosed in the instant application, what exact numerical amount is effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in the subject. 

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factor present in the claims is drawn to amount effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in the subject. The specification appears only to state an amount effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in the subject.   The specification fails to describe the numerical amount of this “amount effective”. 

Accordingly, in the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of inhibitors, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016. 

One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 

Therefore, there is no way to quantify the actual amount effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in the subject, thus the full breadth of the claims DO NOT meet the written description provision of 35 U.S.C. 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115). 

Applicant argues that allegedly the specification describes the claimed method explicitly on page 2, lines 4-14, page 5, lines 26-34, and provides a detailed description in the Examples at pages 8-10 of how identify chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) quenchers effective for decreasing formation of one or more dCPDs, according to applicant. According to applicant, in the description provided in the specification as filed, including in vitro data, a person skilled in the art would have known that, at the time when the present invention was made, the inventors were in possession of the claimed invention, i.e., a “method for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject who has been exposed to UV radiation, comprising administering to the subject an effective amount of a dCPD quencher within 8 hours after the exposure, wherein the dCPD quencher is selected from the group consisting of ... Scutellaria Baicalensis Root Extract…” and allegedly would have been able to adjust the amount of the dCPD quencher to be effective to decrease the formation of the dCPDs in the melanocyte or DNA molecule in the subject according to applicant.

While all of this is very interesting, it should be noted that the application still nowhere has actually ever stated a way to actually quantify the actual amount effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in the subject.

Applicant keeps stating that one of ordinary skill in the art will know the amount, really ? How can they possibly know ? How can one having ordinary skill in the art determine how much quantitatively instead of functionally how much much it takes of the dCPD quencher to decrease formation of one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in a melanocyte or DNA molecule in a subject in need thereof ? 

Thus, the claims are drawn to a genus of compounds (the many different dCPA quenchers) that is defined only by their function  (effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in a subject). Further, it is never disclosed in the instant application, what exact numerical amount is effective for decreasing the formation of the one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in the melanocyte or DNA molecule in the subject. 

Applicant argues that allegedly the specification describes the claimed method explicitly on page 2, lines 4-14, page 5, lines 26-34, and provides a detailed description in the Examples at pages 8-10 of how identify chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) quenchers effective for decreasing formation of one or more dCPDs, according to applicant. Based on the description provided in the specification as filed, including in vitro data, a person skilled in the art would have known that, at the time when the present invention was made, the inventors were in possession of the claimed invention, i.e., a “method for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject who has been exposed to UV radiation, comprising administering to the subject an effective amount of a dCPD quencher within 8 hours after the exposure, wherein the dCPD quencher is selected from the group consisting of ... Scutellaria Baicalensis Root Extract, .., and would have been able to adjust the amount of the dCPD quencher to be effective to decrease the formation of the dCPDs in the melanocyte or DNA molecule in the subject, according to applicant.

While this is noted, it is also noted that the detailed description in the Examples at pages 8-10 of how to allegedly identify chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) quenchers effective for decreasing formation of one or more dCPDs is never properly disclosed. 

All applicant actually did was perform an assay for activities of components, but never actually tested the dCPDs in an actual subject !

Thus, the written description is lacking since the “amount effective for decreasing the formation of the one or more chemiexcitation induced dCDPs in the melanocyte or DNA molecule in the subject” is written in functional language and there is no possible way to comprehend what the structure of the method is without knowing the numerical values of how to quantitate the  “amount effective for decreasing the formation of the one or more chemiexcitation induced dCDPs in the melanocyte or DNA molecule in the subject”.



 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “synthetic analogs of MAAs” are vague and indefinite since it is not clear what “synthetic analogs of mycosporine-like amino acids” actually are. One of ordinary skill in the art would not know what exactly “synthetic analogs of MAAs” are. What are the metes and bounds of the claim ? There are thousands of possibilities of possible analog of the MAA thus the examiner has no way of knowing which which we are talking about. In other words, without a structure of the “synthetic analogs of MAAs” there is no way to know what the compound actually is thus it is confusing. Applicant alleges that synthetic analogs would be understood by one of ordinary skill in the art since it is allegedly clear how one of ordinary skill in the art would have been able to adjust the amount of the dCPD quencer to be effective to decrease the formation of the dCPDs in the melanocyte or DNA molecule in the subject. But, how would one one know when the stop or when too much is too much ? With no measurements or ways of quantifying anything, the term is vague and indefinite. 

Further, claim 1 is claiming a markush group of dCPD quenchers which is not in proper markush fromat. The “dCPD quencher is selected from the group consisting of a, b and c” is the proper format. Claim 1 has more than one “and” in the markush group which is very confusing. Correction and/or explanation is required. 

Applicant still has not fixed this properly. If applicant wants both Scutellaria baicalensis root extract and acacia catechu together in claim 1, instead applicant should simply state “Scutellaria baicalensis root extract / acacia catechu wood extract” instead of “Scutellaria baicalensis root extract (and) acacia catechu wood extract”. 




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 10-287528.

JP teaches that Scutellaria balcalensis root extract is used in a cream, see entire document, especially claims, examples. It is clear from the examples, that the cream was applied to a person, thus the claimed invention has already been carried out in JP. It is inherent that the claimed activities are in JP since the same ingredients are in the cream of JP as claimed herein. Note that the claims read on anyone since we are all exposed to UV radiation since we all go out into the sun. Claims 5-7 are inherent to the application of the extract to be applied to a person since when one of ordinary skill in the art administers the claimed extract it will inherently decrease the formation of the one or more dCPDs by at least 40 % and 80 % and will inherently decrease the formation of the one or more dCPDS within 1 hour after the dCPD quencher is administered to the subject. 
Applicant argues that allegedly JP 10-287528 is cited for teaching that Scutellaria baicalensis root extract is used in a cream applied to a person. The Examiner alleges that "[i]t is inherent that the claimed activities are in JP since the same ingredients are in the cream of JP as claimed herein" and "the claims read on anyone since we are all exposed UV radiation since we all go out into the sun.'" Applicant respectfully disagrees.
According to applicant, JR 10-287528 does not teach administering Scutellaria Baicalensis Root Extract in an amount effective for decreasing dCPD formation in a cell or DNA molecule in a subject. To obtain "a cosmetic composition which improves skin stains, wrinkles and skin roughening caused by various factors and is effective for suppressing the onset of diseases such as allergic dermatitis and the like," JP 10-287528 teaches "formulating a specific raw sugar extract (muscovado oligo) ... a Lithospermi radix extract extracted from roots of Lithospermum erythrorhizon, a specific Scutellariae radix extract containing baicalin and/or baicalein extracted from the family Labiatae Scutellaria root, a protease and/or a yeast extract in a prescribed proportion" ([Overview] at p. 2). JP 10-287528 also teaches to include "an extract containing baicalin and/ or baicalein (baicakein) (hereinafter referred to as "specific stoggina extract") extracted from Albashima (Scutellaria baicalensis GEORGI)" in the cosmetic composition because baicalin and baicalein inhibit production of 5-HETE and prevent allergic diseases (paragraph [0010] at p. 5). To clarify this suppression effect, JP 10-287528 reports a test example, in which platelets obtained from a Wistar male rat were incubated with baicain and baicalin at 37°C for 5 minutes before arachidonic acid was added to the reaction for another 5 minutes before the arachidonic acid metabolite was extracted and quantified as an indicator for allergy onset (paragraph [0020]). According to applicant, in none of the examples in JR 10-287528 was Scutellaria Baicalensis Root Extract was mentioned, let alone administered to a subject in an amount effective to decrease dCPD formation in the subject (paragraphs [0015]-[0021]). 
While this is noted, it is also noted that Scutellaria Baicalensis Root Extract was mentioned clearly in JP and in the abstract thus clearly it was a preferred component in JP. 
Applicant alleges that although JP 10-287528 describes a cosmetic composition for preventing allergic diseases comprising a specific Scutellaria Baicalensis Root Extract containing baicalin and/ or baicalein (baicakein), there is no evidence that the Scutellaria Baicalensis Root Extract in the cosmetic composition was in an amount necessarily effective for decreasing dCPD formation in a cell or DNA molecule in a subject. 
Fact is, the claims state that the subject is administered “a dCPD quencher within 8 hours after the exposure” thus anyone that is exposed to the sun with be encompassed by the claim since we all go out into the sun. Exposure to UV radiation would include walking into the sun when coming out of a house for example. 
When JP uses the quencher it is inherent that JP uses an effective amount since they are trying to use an effective amount to treat the skin disease in JP.
Applicant next argues that allegedly JP 10-287528 does not even mention dCPD formation. Thus, administering a cosmetic composition to a subject as described in JP 10-287528 would not necessarily result in decreased dCPD formation in a cell or DNA molecule in the subject.
This is not well taken since such decrease in formation is inherent to someone being exposed to the UV radiation (the sun) which we all are exposed to the sun thus radiation thus the dCPD formation will be inherently reduced. 
Applicant next argues that allegedly JR 10-287528 does not teach administering the Scutellaria Baicalensis Root Extract to a subject within 8 hours after the subject is exposed UV radiation. To the contrary, JP 10-287528 teaches that baicalin and baicalein in the specific Scutellaria Baicalensis Root Extract inhibit production of 5-HETE and prevent allergic diseases according to applicant. Thus, JP 10-287528 suggests administering the specific Scutellaria Baicalensis Root Extract to a subject before the subject is exposed UV radiation according to applicant.
We all go out into the sun. To administer the Scutellaria Baicalensis Root Extract to a subject within 8 hours after the subject is exposed UV radiation is inherent to JP since we all go out into the sun many times a day and thus are exposed to UV radiation all through the day, thus clearly meeting the limitation of “within 8 hours after the exposure”. 
According to applicant, JR 10-287528 does not teach administering to a subject, who has been exposed to UV radiation, Scutellaria Baicalensis Root Extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in the subject within 8 hours after the exposure. Applying the cosmetic composition of JP 10-287528 to a subject would not necessarily result in decreased dCPD formation in a cell or DNA molecule in the subject according to applicant. Thus, JP 10-287528 fails to teach, implicitly or explicitly, each and every limitation of claim 1 and its dependent claims 2, 5-7, 11 and 25 according to applicant.
All of these arguments have been addressed above.
Applicant argues that allegedly JP 10-287528 does not teach, explicitly or implicitly, an effective amount of a dCPD quencher for decreasing formation of one or more dCPDs in a cell or a DNA molecule in a subject within, for example, 8 hours, after the subject is exposed to UV radiation. According to applicant, JP 10-287528 teaches a cosmetic composition effective for "suppressing the onset of diseases such as allergic dermatitis and the like" and the "cosmetic composition is prepared by formulating a specific raw sugar extract (muscovado oligo) which is a pigment component in the raw sugar chemically consisting of phenyl glucose compounds, a Lithospermi radix extract extracted from roots of Lithospermum erythrorhizon, a specific Scutellariae radix extract containing baicalin and/or baicalein extracted from the family Labiatae Scutellaria root, a protease and/or a yeast extract in a prescribed proportion." In addition, JP 10-287528 discloses a cosmetic composition comprising multiple ingredients, including Scutellaria Baicalensis Root Extract, for "suppressing the onset of diseases such as allergic dermatitis and the like," but fails to disclose that Scutellaria Baicalensis Root Extract alone is effective for this purpose. Even if JP 10-287528 did, there is no evidence that Scutellaria Baicalensis Root Extract in an amount effective for "suppressing the onset of diseases such as allergic dermatitis and the like" would be effective for decreasing formation of one or more dCPDs in a cell or a DNA molecule in a subject according to applicant. 

It is noted that the composition of the method of claim 1 is not limited to using only the Scutellaria Baicalensis Root Extract since “comprising” is used in the claims.

As stated before we all go into the sun. Once a person goes into the sun, he/she will be exposed to UV radiation inherently thus the claimed method will be performed since the cream containing the claimed Scutellaria Baicalensis Root Extract (the dCPD quencher) will be on the person’s skin. When one applies the cream, one will go out into the sun within 8 hours. 
Clearly enough of the extract was used to get a beneficial effect in the reference thus it will have been inherently used in an amount effective for "suppressing the onset of diseases such as allergic dermatitis and the like" which would be effective for decreasing formation of one or more dCPDs in a cell or a DNA molecule in a subject.

Applicant argues that allegedly JP does not even mention “scutellaria baicalensis root extract”. This is simply not true, see page 3 of the translation of JP.  “Scutellaria baicalensis root extract” does not have to be the preferred component in the composiiton especially since the claims use “comprising” which allows for anything else to be used in the method along with any main ingredients. We are all exposed to UV irradiation since we all go out into the sun and clearly within a 8 hour period since at one point we all are exposed to the sun. Since there are no limitations on the person that the composition is being administered to it reads on administering the composition to anyone which is what JP reads on and teaches as stated on the record. Thus, the claimed activities will inherently happen since anyone can be administered this composition thus there are no limititations on the patient population. 

Applicant argues that allegedly JP 10-287528 does not however disclose (1) a subject who has been exposed to UV radiation, (2) administering Scutellaria balcalensis root extract to the subject within 8 hours after the exposure, or (3) Scutellaria balcalensis root extract in an amount effective for decreasing formation of chemiexcitation-induced dCPDs. Thus, JP 10-287528 does not teach each and every limitation of claim 1 and its dependent claims 2, 5-7 and 11, according to applicant.

We all go out into the sun. The sun emits UV radiation. People during the day are either inside where they get sunlight from windows or are outside to go for a walk or the like. Thus, during the day one of ordinary skill in the art will go out into the sun and hence be exposed to UV raditation. The amount effective for decreasing formation of chemiexcitation-induced dCPDs will be inherent since the sun emits the same amount of rays to everyone, in fact this is a cosmetic composiiton that applicant is applying to the skin which will also be in contact with the same UV radiation as in the reference since the sun is the sun.
Applicant argues that allegedly JP 10-287528 does not disclose administering the Scutellaria balcalensis root extract to the subject within 3 hours after the exposure as recited in claim 2; decreasing the formation of the dCPDs by at least 40% as recited in claim 5; decreasing the formation of the dCPDs by at least 80% as recited in claim 6; or decreasing the formation of the dCPDs within 1 hour after the dCPD quencher is administered to the subject as recited in claim 7.
All of these points have been addressed above and are inherent. We all go out into the sun. The sun emits UV raditation thus anyone living on the planet will be exposed to UV radiation. When the exact exposure occurs is relative and subjective since one of ordinary skill in the art will go out during the day and will be in the sun during the day. When the day ends is relative in different parts of the world. If one is seeking to carry out the claimed invention one would normally apply on their face before bed which is usually within three hours. 
Applicant argues that applying the cosmetic composition as taught by JP 10-287528 to a person would inherently result in decreasing dCPD formation simply because the Scutellaria balcalensis root extract is applied to the person who has been exposed to UV radiation is baseless. JP 10-287528 does not mention dCPD or dCPD formation. Prior to this invention, the Scutellaria balcalensis root extract taught by JP 10-287528 was not known to be effective for decreasing dCPD formation. There was no evidence that any amount of Scutellaria balcalensis root extract would be effective for decreasing dCPD formation. Thus, JP 10-287528 does not teach Scutellaria balcalensis root extract in an amount effective for decreasing formation of chemiexcitation-induced dCPDs as recited in claim 1. The inherent effect on these formations is always present since the same sun which affects the same skin as is covered by applicant will also be present in JP. Thus, the same decrease of formation of dCPD will be inherent when applying the same plant extract as claimed.  
Applicant also contends that the Scutellaria balcalensis root extract as used in JP 10-287528 is not in an effective amount to treat the skin disease and thus effective for decreasing dCPD formation. This contention is also baseless. While JP 10-287528 suggests that Scutellaria balcalensis root is effective for preventing allergic diseases, there is no evidence of any correlation between allergic diseases and dCPD formation. Thus, JP 10-287528 does not teach Scutellaria balcalensis root extract in an amount effective for decreasing formation of chemiexcitation-induced dCPDs as recited in claim 1.
Once again for the reasons of record, this is inherent to the process of JP.
Applicants argue that JP 10-287528 does not teach each and every limitation of claim 1 and dependent claims 2, 5-7 and 11. For example, JP 10-287528 (according to applicant) does not disclose (1) Scutellaria baicalensis root extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject; (2) administering Scutellaria baicalensis root extract to a subject in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject; and (3) administering Scutellaria baicalensis root extract to a subject within 8 hours after exposure of the subject to UV radiation.
This is not agreed with in any way whatsoever. As already stated many times on the record, we ALL go out into the sun. Whether we carry ourselves out into the sun or somebody else carries us, we ALL go out into the sun. There are no exceptions. The effective amount to achieve the steps of the claimed method is inherent because they claim, “A method for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject in need thereof, wherein the subject has been exposed to UV radiation, comprising administering to the subject within 8 hours after the exposure a dCPD quencher in an amount effective for decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject, wherein the dCPD quencher is selected from the group consisting of ellagic acid, Porphyra Umbilicalis Extract, mycosporine-like amino acids (MAAs) and synthetic analogs thereof, Scutellaria Baicalensis Root Extract.” This reads on anyone since anyone goes out into the sun.
Applicant alleges, although JP 10-287528 discloses applying to a subject a cosmetic composition comprising Scutellaria Baicalensis Root Extract, which composition improves skin stains and wrinkles, wrinkles and the like caused by various causes and is effective for suppressing the onset of allergic dermatitis and the like, the Examiner has failed to establish that such application would necessarily result in decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject in need thereof, who has been exposed to UV radiation.
While this is noted, it is not agreed with. 
Applicant alleges that JP 10-287528 does not disclose Scutellaria baicalensis root extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject, as recited in claim 1. JP 10-287528 teaches "a cosmetic composition which improves skin stains, wrinkles and skin roughening ... and is effective for suppressing the onset of diseases such as allergic dermatitis and the like." (JP 10-287528, Overview). JP 10-287528 also teaches that the cosmetic composition comprises Scutellaria root extract containing baicalin and/or baicalein. (JP 10-287528, Overview, Claim 2). JP 10-287528 further teaches that the Scutellaria root extract containing baicalin and/or baicalein inhibits the production of 5 HETE, and thus suppresses SRS-A and allergic diseases mediated by SRS-A. (JP 10-287528, paragraphs [0005], [0010]). Applicant argues, that while an agent may have different and unrelated biological effects in a subject, the effective amount of the agent required to achieve one biological effect could be significantly different from that required to achieve a different and unrelated biological effect in the same subject. See attached Declaration of Miao Wang ("Wang Declaration), 1H] 6-7. JP 10-287528 does not teach any correlation between inhibiting 5 HETE, SRS-A or allergic diseases and decreasing formation of chemiexcitation-induced dCPDs in a cell or DNA molecule. See Wang Declaration, H 8. Nor has the Examiner provided any rationale or evidence of such a correlation. An amount of Scutellaria baicalensis root extract effective for inhibiting 5 HETE, SRS-A or allergic diseases in a subject as described in JP 10-287528 would not necessarily be effective for decreasing the formation of chemiexcitation-induced dCPDs in a cell or DNA molecule in the same subject, as recited in claim 1, especially in the absence of any correlation between the two biological effects. See Wang Declaration, H 9.
The declaration of Dr. Wang has been carefully considered. Dr. Wang argues that allegedly while an agent may have different and unrelated biological effects in a subject, the effective amount of the agent required to achieve one biological effect could be significantly different from that required to achieve a different and unrelated biological effect in the same subject.
Since the realm of possibility in the declaration is never ending, there is NO reason on the record NOT to assume that the same amount will work on both conditions.
Applicant argues that allegedly JP 10-287528 does not disclose administering Scutellaria baicalensis root extract to a subject in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule, as recited in claim 1. JP 10-287528 discloses providing "a cosmetic composition which improves skin stains and wrinkles, wrinkles and the like caused by various causes and is effective for suppressing the onset of allergic dermatitis and the like." (JP 10-287528, Overview, paragraph [0001]). Example 2 of JP 10-287528 describes applying a cream to "women who had spots, wrinkles on the skin and rough skin." (JP 10-287528, paragraph [0017]). JP 10-287528 does not teach that the "women who had spots, wrinkles on the skin and rough skin" as described in Example 2 would necessarily be in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule. Nor does JP 10-287528 teach any correlation between a subject having "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or "onset of allergic dermatitis and the like" and a subject in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in a cell or DNA molecule. See Wang Declaration, 1H] 12-13). A subject having "spots, wrinkles on the skin and rough skin," "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or in need of "suppressing the onset of allergic dermatitis and the like" as described in JP 10-287528 would not necessarily be in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject, as recited in claim 1, especially in the absence of any correlation between the two subjects. See Wang Declaration, H 14, according to applicant.
This is NOT agreed with. There is NO way for anyone to avoid the sun unless they are incarcerated, dead, trapped in any way. Everyone desires the sun. It is the source of warmth on a daily basis or simply to get sunshine which we all as humans inherently need and want. 
Applicant argues that JP 10-287528 does not disclose administering Scutellaria baicalensis root extract to a subject within 8 hours after exposure of the subject to UV radiation, as recited in claim 1. In fact, JP 10-287528 does not disclose administering Scutellaria baicalensis root extract to a subject after exposure of the subject to UV radiation. In Example 2, 20 women used a cream comprising Scutellaria baicalensis root extract "twice a day in the morning and before the bed fall." (JP 10-287528, paragraph [00017]). JP 10-287528 does not disclose that the women were exposed to UV radiation before the use of the cream, let alone within 1, 3 or 8 hours after the exposure. JP 10-287528 teaches that "external environments that cause skin stains and dullness, wrinkles, wrinkles, skin sagging, rough skin, aging, and allergy, such as increasing the chance of irradiation with sunlight ultraviolet." (JP 10-287528, paragraph [0002]). A subject who has skin stains and dullness, wrinkles, wrinkles, skin sagging, rough skin, aging, and/or allergy and uses a cosmetic composition for improving skin stains, wrinkles and skin roughening and suppressing the onset of diseases such as allergic dermatitis and the like as taught by JP 10-287528 would not have necessarily been exposed to UV radiation within 8 hours before the cosmetic composition is administered to the subject. See Wang Declaration, H 17. For better results, the subject receiving the cosmetic composition as taught by JP 10-287528 would most likely have avoided exposure to UV radiation. See Wang Declaration, H 18, according to applicant.
Applicant argues that allegedly the examiner has made inconsistent arguments. Applicant refers to the previous office action for support of this allegation. At the top of the page the examiner states, “[T]here is NO way for anyone to avoid the sun unless
they are incarcerated, dead, trapped in any way. Everyone desires the sun. It is the
source of warmth on a dally basis or simply to get sunshine which we as humans
inherently need and want”. In other words, we all go out into the sun. If one is dead they do not not go out inot the sun because they are dead. Even an incarcerated person will go out into the sun when they are allowed to go outside unless they are in solitary confinement with no window (i.e. trapped). Applicant has once again taken what the examiner has said and twisted it. Applicant next argues that the examiner has failed to explain why someone who has wrinkles, for example, would have necessarily been exposed to UV irradiation within 8 hours before the cosmetic composition is applied to the subject, especially when such a subject would have been motivated to stay away from UV irradiation. Once again, we all go out into the sun. Thus, it is not a question of staying away from the sun. Let’s face it, claim 1 reads on prevention. Anyone is in need of decreasing formation of one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in a cell or DNA molecule. JP even explicitly states that the composition was administered twice a day. Thus, since we all are exposed to sunlight all day then clearly within 8 hours we would then put the composition on since as JP says we would put it on before bedtime which could be anytime before we go to bed. Thus, the claimed invention is taught by JP.

Applicant refers to page 1 of the instant specification which reads, “In melanocytes, the sunlight-induced DNA damage that causes melanoma mutations - damage in the form of cyclobutane pyrimidine dimers (CPDs) — continues to be produced for hours after exposure of ultraviolet (UV) radiation ends. The damage originates by a pathway resembling bioluminescence, but without ending in photons: UV radiation activates two enzymes that generate reactive oxygen and nitrogen species, superoxide and nitric oxide, respectively; these molecules then combine as peroxynitrite to excite an electron in a melanin degradation product, for example, a melanin fragment, to a triplet state that has the high energy of a UV photon. This process is termed  ‘chemiexcitation’. The high energy then transfers to DNA molecules without using photons, inducing formation of CPDs in the dark, which are also referred to as dark CPDs ("dCPDs"). It has been reported that CPD are generated in melanocytes for more than 3 hours after exposure to UVA or UVB radiation. See Premi et al., Science 347(6224):842-7 (2015). It has been reported that half or more of the CPD in a melanocyte arise after UV exposure ends”.

Thus, the examiner’s comments are consistent with the instant specification. The sunlight will damage the skin inherently and when applying a cosmetic it will inherently perform the claimed function. 

Applicant argues that allegedly JP does not teach each and every limitation of claim 1 and the dependent claims. Applicant argues that allegedly JP 10-287528 does not disclose (1) formation of dCPDs in a melanocyte or DNA molecule in a subject that is induced by exposure of the subject to UV radiation; (2) Scutellaria baicalensis root extract in an amount effective for decreasing the induced formation; (3) administering the Scutellaria baicalensis root extract to a subject in need of decreasing the induced formation; and (4) administering the Scutellaria baicalensis root extract to the subject within 8 hours after the exposure.

The Examiner alleges that JP 10-287528 discloses applying Scutellaria Baicalensis Root Extract to one’s face and everyone is exposed to UV radiation and thus teaches inherently the claimed method. The Examiner has however failed to provide a basis in fact and/or technical reasoning in relying upon the theory of inherency for each limitation missing from JP 10-287528.

According to applicant, to establish inherency to account for properties not disclosed explicitly in JP 10-287528, the Examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that each allegedly inherent characteristic necessarily flows from the teachings of JP 10-287528, for example, applying Scutellaria Baicalensis Root Extract to one’s face. Such inherency cannot be established by mere possibilities or even probabilities according to applicant.

According to applicant, JP 10-287528 discloses providing “a cosmetic composition which improves skin stains and wrinkles, wrinkles and the like caused by various causes and is effective for suppressing the onset of allergic dermatitis and the like.” (JP 10-287528, Overview, paragraph [0001]) Example 2 of JP 10-287528 describes applying a cream to “women who had spots, wrinkles on the skin and rough skin.” (JP 10-287528, paragraph [0017]).

While this is noted, it is also noted that indeed the claimed Scutellaria Baicalensis Root Extract was in fact applied to the women as noted. 

It is clearly stated in paragraph 17, that the composition containing Scutellaria Baicalensis Root Extract was applied 2 times a day in the morning and before bedfall, thus clearly the Scutellaria Baicalensis Root Extract was applied within 8 hours after the exposure to UV light since we all go out into the sun. 

Applicant alleges that JP does not teach formation of dCPDs in the women of example 2, but this is inherent. Exposure to UV light which is natural sunlight (which we all experience sometime during the day) will inherently  form these dCPDs in the women.

Applicant feels that the women will not necessarily go out inot the sun but even if they go near a window, the light coming in will have the same effect as sunlight outside. The claims read on anyone since everyone is exposed to light in one form or another which will inherently have UV radiation in it. 

Applicant next argues that allegedly JP does not disclose scutellaria baicalensis root extract applied in an amount effective for decreasing formation of one or more chemiexcitation induced dCPDs in a melanocyte or DNA molecule in the women of example 2 of JP. Fact is, neither does applicant. Nowhere in the entire application can any support be found for the alleged amount that is effective for decreasing formation of one or more chemiexcitation induced dCPDs in a melanocyte or DNA molecule in the women of example 2 of JP since no numbers or actual amounts are ever mentioned. So how can applicant argue that JP never mentions any amounts that are effective for decreasing formation of one or more chemiexcitation induced dCPDs in a melanocyte or DNA molecule in the women of example 2 of JP when applicant also does not disclose such an amount.

In the Wang declaration, Wang argues that JP does not disclose an amount effective for decreasing formation of one or more chemiexcitation induced dCPDs in a melanocyte or DNA molecule in the women of example 2 of JP especially in the absence of any correlation between the two biological effects. Applicant argues that just because JP teaches an amount of the extract effective for inhibiting 5 HETE, SRS-A or allergic diseases, would not necessarily be effective for decreasing formation of one or more chemiexcitation induced dCPDs in a melanocyte or DNA molecule in a subject. 

While this is noted, it is also noted that once again there are no numerical amounts given for either and applicant now wants a side by side comparison of the effects of the extract in different diseases ?

Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from JP. Therefore, with the showing of JP, the burden of establishing inherency by objective evidence is shifted to the Applicants.

Applicants once again are asserting that allegedly the claims are not met by JP in terms of application of the composiiton within 8 hours after the exposure to UV light. 

Once again this has been addressed above.  

In the Wang declaration, it is stated that “[A]n amount of Scutellaria baicalensis root extract effective for inhiblting 5 HETE, SRS-A or allergic diseases in a subject as described in JP 10-287528 would not necessarily be effective for decreasing the formation of chemiexcitation-Induced dCPDs in a cell or DNA molecule in the same subject, especially in the absence of any correlation between the two
biological effects”.

While this is noted, it is also noted that there is no way to compare the two since there is no numerical way to quantify the effective amount, thus the claims are properly rejected. 

Applicant insists that allegedly JP 10-287528 does not anticipate the present independent claim 1, since in order to be anticipatory, the reference must disclose all of the elements of the claim, arranged as they are in the claim. JP 10-287528 does not mention anywhere an amount of a dCPD quencher effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject, according to applicant.

This has been addressed above since JP does not have to explicitly state “an amount of a dCPD quencher effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject” since clearly JP does state that the purpose of the invention is to “obtain a cosmetic composition which improves skin stains, wrinkles and skin roughening caused by various factors and is effective for suppressing the onset of diseases such as allergic dermatitis and the like” therefore it clearly has a therapeutic effect which will also inherently deliver an amount of a dCPD quencher effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject. Since it cannaot be measured according to applicant there really is no way of knowing what amounts should be used instead of a little pinch here and a little pinch there. Really applicant has provided absolutely no guidance on amounts that are effective thus it really is a relative and subjective term in and of itself. 

Next applicant argues that allegedly JP 10-287528 does not mention that this amount is related to a decrease in a luminescence signal in a solution of the dCPD quencher, peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide compared to a comparative solution of peroxynitrite, melanin, and
sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide without the dCPD quencher as recited in the present specification at page 9, line 3 through page 10, line 7. 

Applicant argues that allegedly JP 10-287528 does not disclose (1) formation of dCPDs in a melanocyte or DNA molecule in a subject that is induced by exposure of the subject to UV radiation; (2) Scutellaria baicalensis root extract in an amount effective for decreasing the induced formation; (3) administering the Scutellaria baicalensis root extract to a subject in need of decreasing the induced formation; and (4) administering the Scutellaria baicalensis root extract to the subject within 8 hours after the exposure.

On page 1 of the instant specification, it states, “[T]he invention relates to chemical compounds that act as quenchers to prevent the formation of chemiexcitation-induced cyclobutane pyrimidine dimers, often referred to as ‘dark cyclobutane pyrimidine dimers’ (dCPDs)”. In other words, everyone is in need of having the formation of chemiexcitation-induced cyclobutane pyrimidine dimers prevented, thus the claims still read on anyone !

Next, applicant argues that Scutellaria baicalensis root extract in an amount effective for decreasing the induced formation is not taught in JP. While this is noted, it is also noted that the “amount effective for decreasing the induced formation”. This has already been addressed on the record. The effects that occured in JP inherently will have this amount since the claims read on anyone. 

Next, applicant argues that allegedly JP is not teaching administering the Scutellaria baicalensis root extract to a subject in need of decreasing the induced formation but this cannot be correct because as already stated on the record, the cream that contained the instant invention was applied to the subject in the patent, thus it was administered.

Finally, applicant argues that allegedly administering the Scutellaria baicalensis root extract to the subject within 8 hours after the exposure was not taught by JP.

We all work outside and if we are inside we still have windows which in fact, do provide UV irradiation, thus it is inevitable that the subject will be in UV irradiation within the 8 hour mark. One and three hours are also inevitable since we all go outside and we all have sunlight which has UV irradiation inherently coming through it anyways which carries the UV irradiation with it, thus it will hit a subject within one hour since we are all exposed to sunlight during the day multiple times.  

Applicant then concludes, JP 10-287528 does not anticipate the present independent
claim 1, since in order to be anticipatory, the reference must disclose all of the elements of the claim, arranged as they are in the claim. According to applicant, JP 10-287528 does not mention anywhere an amount of a dCPD quencher effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject. 

Once again, this has already been addressed on the record. The funny thing is, applicant never mentions anywhere on the record the amount of the dCPD quencher that is effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject, either. 

Applicant argues that JP 10-287528 also does not mention that this amount is related to a decrease in a luminescence signal in a solution of the dCPD quencher, peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide compared to a comparative solution of peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide without the dCPD quencher as recited in the present specification at page 9, line 3 through page 10, line 7.. 

JP does not have to state all of the inherent properties of the effects of the dCPD quencher. 

Applicant alleges that JP 10-287528 does not teach formation of dCPDs in the
women of Example 2, let alone dCPBs induced by exposure of the women to UV radiation. In fact, JP 10-287528 mentions neither formation of dCPDs nor UV radiation as inducing dCPDs. JP 10-287528 is not directed to the same population as the present claims either, according to applicant. 

This has already been addressed above. 

Applicant respectfully submits that the Examiner has not provided any evidence beyond
merely stating so that the amount of the quencher used in JP 10-287528 to “prevent allergic diseases” (the skin disease mentioned above) is necessarily the same as that which is “effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject.” The Examiner has failed to establish any correlation between an allergic disease with formation of dCPDs in a melanocyte or DNA molecule. As disclosed in the specification, the amount of a dCPD quencher effective for decreasing formation of CPDs is related to the amount of the dCPD quencher effective to decrease a luminescence signal in a solution of the dCPD quencher, peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide compared to a comparative solution of peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide without the dCPD quencher.

This has already been addressed on the record.

The Examiner has provided no technical evidence in JP 10-287528 or elsewhere or
argument beyond merely so stating that the amount of the Scutellaria Baicalensis Root Extract in JP 10-287528 is sufficient to reduce the dCPD formation.

3) Administering to the subject within 8 hours after the exposure a dCPD quencher in an
amount effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject. The Examiner states at pages 11-12 of the Office Action:

Applicant next argues that allegedly JR 10-287528 does not teach
administering the Scutellaria Baicalensis Root Extract to a subject
within 8 hours after the subject is exposed UV radiation. To the
contrary, JP 10-287528 teaches that baicalin and baicalein in the
specific Scutellaria Baicalensis Root Extract inhibit production of 5-
HETE and prevent allergic diseases according to applicant. Thus, JP
10-287528 suggests administering the specific Scutellaria
Baicalensis Root Extract to a subject before the subject is exposed
[to]UV radiation according to applicant.

Applicant respectfully submits Applicant did not suggest that JP 10-287528 discloses
administering the specific Scutellaria Baicalensis Root Extract to a subject before the subject is exposed to UV radiation. Importantly, JP 10-287528 does not suggest this timing of application of the Scutellaria Baicalensis Root Extract either. The Examiner, as noted above, states that because JP 10-287528 teaches that Scutellaria Baicalensis Root Extract inhibits production of 5-HETE and prevents allergic diseases and that therefore JP 10-287528 suggests administering the specific Scutellaria Baicalensis Root Extract to a subject before the subject is exposed UV to radiation. Nowhere in JP 10-287528 is there suqgested a link between exposure to UV radiation and the production of 5-HETE, let alone formation of dCPDs in a melanocyte or DNA molecule.

Once again, this has already been addressed on the record. Within 3-8 hours after the exposure to UV radiation. 

Note that in claim 7, it actually states, “further comprising decreasing the formation of the one or more dCPDs within 1 hour after the dCPD quencher is administered which is much different from “wherein the dCPD quencher is administered to the subject within 3 hours after the exposure” thus, claim 7 actually claims something that will happen inherently when the dCPD quencher is administered so there is NO time period at all.

4) At pages 13-14 of the Office Action, the Examiner states:

As stated before we all go into the sun. Once a person goes into
the sun, he/she will be exposed to UV radiation inherently thus the
claimed method will be performed since the cream containing the
claimed Scutellaria Baicalensis Root Extract (the dCPD quencher)
will be on the person's skin. When one applies the cream, one will
go out into the sun within 8 hours.

The Examiner also states at page 26 of the Office Action:

It is clearly stated in paragraph 17 [of JP 10-287528], that the
composition containing Scutellaria Baicalensis Root Extract was
applied 2 times a day in the morning and before bedfall, thus
clearly the Scutellaria Baicalensis Root Extract was applied within 8
hours after the exposure to UV light since we all go out into the
sun.

In response, Applicant reiterates again here that the Examiner has provided no technical evidence to support the statement that “[w]hen one applies the cream, one will go out into the sun within 8 hours.” This is not the case, according to applicant. In JP 10-287528, it is disclosed at [00017] that the cream thereof is intended to be applied in the morning and at bed fall. At the very least, a skilled person would not expect that the morning application would occur within 8 hours of UV exposure, and certainly not within the 3 hours or within 1 hour of UV exposure as recited in claims 2 and 3 respectively according to applicant. Therefore, it is not a fact that “[W]hen one applies the cream, one will go out into the sun within 8 hours” as alleged by the Examiner.

5) The Examiner states at page 14 of the Office Action:

Clearly enough of the extract was used to get a beneficial effect in
the reference thus it will have been inherently used in an amount
effective for "suppressing the onset of diseases such as allergic
dermatitis and the like" which would be effective for decreasing
formation of one or more dCPDs in a cell or a DNA molecule in a
subject.

According to applicant, a skilled person would have no reason to expect that the amount
effective for suppressing the onset of diseases such as allergic dermatitis and the like would necessarily be effective for decreasing formation of one or more dCPDs in a cell or a DNA molecule in a subject. As detailed in the MPEP, possibilities or even probabilities are not enough to establish a rejection using inherency. The Examiner has not provided any technical arguments or references to establish that an amount of extract to prevent an allergic reaction is necessarily the same as that needed to effect a reduction in formation of one or more dCPDs in a cell or a DNA molecule in a subject.

Applicant respectfully disagrees with this statement on the part of the Examiner.
Importantly, as mentioned above in the discussion of inherency rejections, the burden is on the Examiner to show, on the record, WHY the same amount WILL work on both conditions. The Examiner has not done so. However, the Declaration of Dr. Wang, an acknowledged expert in the field, clearly states that an agent may have different and unrelated biological effects in a subject, the effective amount of the agent required to achieve one biological effect could be significantly different from that required to achieve a different and unrelated biological effect in the same subject, as acknowledged above by the Examiner. Therefore, JP 10-287528 does not necessarily disclose that the amount of the extract therein is sufficient to effect a reduction in formation of one or more dCPDs in a cell or a DNA molecule in a subject. Applicant therefore respectfully submits that the Examiner has not met the bar as stated in the MPEP, that the
amount is necessarily the same, for rejecting a claim based on inherency.

Once again, this has already been addressed. Aqpplicant keeps beating the same thing over and over. It has been addressed and argued already.

7) The Examiner states at page 26 of the Office Action that the present application does
not disclose how much of the quencher is an effective amount. As discussed above, claim 1 states that the amount of the dCPD quencher is effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject. A person skilled in the art would have understood, based on the descriptions of the Examples in the specification, how to determine the amount of the dCPD quencher effective to decrease the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject.

While this is noted, it is not agreed with. Applicant just keeps hitting the same points over and over again and again and the arguments have already been addressed. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-287528 in view of Premi et al. (of record).

JP teaches that Scutellaria balcalensis root extract is used in a cream, see entire document, especially claims, examples. It is clear from the examples, that the cream was applied to a person, thus the claimed invention has already been carried out in JP. It is inherent that the claimed activities are in JP since the same ingredients are in the cream of JP as claimed herein. Note that the claims read on anyone since we are all exposed to UV radiation since we all go out into the sun. Claims 5-7 are inherent to the application of the extract to be applied to a person since when one of ordinary skill in the art administers the claimed extract it will inherently decrease the formation of the one or more dCPDs by at least 40 % and 80 % and will inherently decrease the formation of the one or more dCPDS within 1 hour after the dCPD quencher is administered to the subject. 

In the event it is seen that the limitation, “admininistered to the subject within 3 hours” has any meaningful limitation (which is not being admitted) then it would have been obvious to administer the extract to the person within 3 hours since one would want to treat the patient as soon as possible to maximize the benefits of the active ingredients in the formulation being applied via cream to the patient. 
Applicant argues that allegedly JP 10-287528 is cited for teaching that Scutellaria baicalensis root extract is used in a cream applied to a person. The Examiner alleges that "[i]t is inherent that the claimed activities are in JP since the same ingredients are in the cream of JP as claimed herein" and "the claims read on anyone since we are all exposed UV radiation since we all go out into the sun.'" Applicant respectfully disagrees.
According to applicant, JR 10-287528 does not teach administering Scutellaria Baicalensis Root Extract in an amount effective for decreasing dCPD formation in a cell or DNA molecule in a subject. To obtain "a cosmetic composition which improves skin stains, wrinkles and skin roughening caused by various factors and is effective for suppressing the onset of diseases such as allergic dermatitis and the like," JP 10-287528 teaches "formulating a specific raw sugar extract (muscovado oligo) ... a Lithospermi radix extract extracted from roots of Lithospermum erythrorhizon, a specific Scutellariae radix extract containing baicalin and/or baicalein extracted from the family Labiatae Scutellaria root, a protease and/or a yeast extract in a prescribed proportion" ([Overview] at p. 2). JP 10-287528 also teaches to include "an extract containing baicalin and/ or baicalein (baicakein) (hereinafter referred to as "specific stoggina extract") extracted from Albashima (Scutellaria baicalensis GEORGI)" in the cosmetic composition because baicalin and baicalein inhibit production of 5-HETE and prevent allergic diseases (paragraph [0010] at p. 5). To clarify this suppression effect, JP 10-287528 reports a test example, in which platelets obtained from a Wistar male rat were incubated with baicain and baicalin at 37°C for 5 minutes before arachidonic acid was added to the reaction for another 5 minutes before the arachidonic acid metabolite was extracted and quantified as an indicator for allergy onset (paragraph [0020]). According to applicant, in none of the examples in JR 10-287528 was Scutellaria Baicalensis Root Extract was mentioned, let alone administered to a subject in an amount effective to decrease dCPD formation in the subject (paragraphs [0015]-[0021]). 
While this is noted, it is also noted that Scutellaria Baicalensis Root Extract was mentioned clearly in JP and in the abstract thus clearly it was a preferred component in JP. 
Applicant alleges that although JP 10-287528 describes a cosmetic composition for preventing allergic diseases comprising a specific Scutellaria Baicalensis Root Extract containing baicalin and/ or baicalein (baicakein), there is no evidence that the Scutellaria Baicalensis Root Extract in the cosmetic composition was in an amount necessarily effective for decreasing dCPD formation in a cell or DNA molecule in a subject. 
Fact is, the claims state that the subject is administered “a dCPD quencher within 8 hours after the exposure” thus anyone that is exposed to the sun with be encompassed by the claim since we all go out into the sun. Exposure to UV radiation would include walking into the sun when coming out of a house for example. 
When JP uses the quencher it is inherent that JP uses an effective amount since they are trying to use an effective amount to treat the skin disease in JP.
Applicant next argues that allegedly JP 10-287528 does not even mention dCPD formation. Thus, administering a cosmetic composition to a subject as described in JP 10-287528 would not necessarily result in decreased dCPD formation in a cell or DNA molecule in the subject.
This is not well taken since such decrease in formation is inherent to someone being exposed to the UV radiation (the sun) which we all are exposed to the sun thus radiation thus the dCPD formation will be inherently reduced. 
Applicant next argues that allegedly JR 10-287528 does not teach administering the Scutellaria Baicalensis Root Extract to a subject within 8 hours after the subject is exposed UV radiation. To the contrary, JP 10-287528 teaches that baicalin and baicalein in the specific Scutellaria Baicalensis Root Extract inhibit production of 5-HETE and prevent allergic diseases according to applicant. Thus, JP 10-287528 suggests administering the specific Scutellaria Baicalensis Root Extract to a subject before the subject is exposed UV radiation according to applicant.
We all go out into the sun. To administer the Scutellaria Baicalensis Root Extract to a subject within 8 hours after the subject is exposed UV radiation is inherent to JP since we all go out into the sun many times a day and thus are exposed to UV radiation all through the day, thus clearly meeting the limitation of “within 8 hours after the exposure”. 
According to applicant, JR 10-287528 does not teach administering to a subject, who has been exposed to UV radiation, Scutellaria Baicalensis Root Extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in the subject within 8 hours after the exposure. Applying the cosmetic composition of JP 10-287528 to a subject would not necessarily result in decreased dCPD formation in a cell or DNA molecule in the subject according to applicant. Thus, JP 10-287528 fails to teach, implicitly or explicitly, each and every limitation of claim 1 and its dependent claims 2, 5-7, 11 and 25 according to applicant.
All of these arguments have been addressed above.
Applicant argues that allegedly for the reasons discussed above, JR 10-287528 does not disclose administering to a subject, who has been exposed to UV radiation, Scutellaria Baicalensis Root Extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in the subject within 8 hours after the exposure. Thus, JR 10-287528 fails to teach or suggest each and every limitation of claim 1 and its dependent claims 2, 5-7, 11 and 25 according to applicant.
According to applicant, at the time when the present invention was made, it was unknown that the dCPD formation could be decreased in a subject by administering to the subject an effective amount of a dCPD quencher such as Scutellaria Baicalensis Root Extract, after the subject is exposed to UV radiation. Because JP 10-287528 does not even mention dCPD formation, let alone a desire to decrease dCPD formation, in a subject after UV exposure, one of ordinary skill in the art would not have been motivated by JP 10-287528 to administer the cosmetic composition of JP 10-287528 to a subject to decrease dCPD formation in the subject after UV exposure according to applicant. In fact, JP 10-287528 teaches away from administering Scutellaria Baicalensis Root Extract to a subject after the subject is exposed to UV radiation because JP 10-287528 teaches a cosmetic composition comprising baicalin and baicalein in a specific Scutellaria Baicalensis Root Extract to inhibit production of 5-HETE and prevent allergic diseases according to applicant. 
The action of the Scutellaria Baicalensis Root Extract on the decrease of dCPD formation is inherent and will happen inherently when the Scutellaria Baicalensis Root Extract is administered to the subject who goes out into the sun and is exposed to radiation like all of us are everyday all day long.
The other arguments have been addressed above. 
Clearly it would have been in the very least obvious to go into the sun 3 or 8 hours after the application of the cream since most people apply a cream in the morning and then go out into the street and walk, drive or go to some activity outside of their house.
Applicant once again argues that it is allegedly not obvious to carry out the claimed invention but for the reasons of record, the claims are still deemed to be obvious for one having ordinary skill in the art to perform. 

Applicant argues that JP 10-287528 does not teach each and every limitation of claim 1 and its dependent claims 2, 5-7 and 11. For example, JP 10-287528 does not disclose (1) a subject who has been exposed to UV radiation, (2) administering Scutellaria balcalensis to the subject within 8 hours after the exposure, or (3) Scutellaria balcalensis root extract in an amount effective for decreasing formation of chemiexcitation-induced dCPDs.
These arguments have been addressed above.
The Examiner has failed to explain why each and every limitation of claims 2 and 5-7 is taught or suggested by JP 10-287528. In fact, JP 10-287528 does not disclose administering Scutellaria balcalensis root extract to the subject within 3 hours after the exposure as recited in claim 2; decreasing the formation of the dCPDs by at least 40% as recited in claim 5; decreasing the formation of the dCPDs by at least 80% as recited in claim 6; or decreasing the formation of the dCPDs within 1 hour after the dCPD quencher is administered to the subject as recited in claim 7.
As already stated, in the very least it would have been obvious to one of ordinary skill in the art to use the composiiton with 3 hours of UV exposure since we all go out inot the sun and it would have been obvious to apply the composiiton to the skin in a effort to combat the effects of the UV radiation within three hours as a nightly regiment.
Applicant argues that when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the method taught by JP 10-287528 with a reasonable expectation of success in achieving the method for decreasing the formation of the dCPDs as recited in claim 1. JP 10-287528 teaches a cosmetic composition comprising Scutellaria balcalensis root extract for improving skin strains and wrinkles, and the like caused by various causes and for suppressing the onset of allergic dermatitis. (JP 10-287528, paragraph [0001]). JP 10-287528 does not mention dCPD or dCPD formation. Prior to this invention, the Scutellaria balcalensis root extract was not known to be effective for decreasing dCPD formation. There was no evidence that the amount of Scutellaria balcalensis root extract effective for improving skin strains and wrinkles, and suppressing the onset of allergic dermatitis as taught by JP 10-287528 would be effective for decreasing dCPD formation. Nor was there any motivation for one of ordinary skill in the art to modify the amount of Scutellaria balcalensis root extract taught by JP 10-287528 with a reasonable expectation of success in arriving at an amount of the Scutellaria balcalensis root extract that is effective for decreasing dCPD formation according to applicant. 
These arguments have been addressed above.
Applicant argues that claim 1, as amended, recites "[a] method for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject in need thereof, wherein the subject has been exposed to UV radiation, comprising administering to the subject within 8 hours after the exposure a dCPD quencher in an amount effective for decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject, wherein the dCPD quencher is selected from the group consisting of ... Scutellaria Baicalensis Root Extract...." Claims 2, 5-7 and 11 depend from claim 1 and contain all of the limitations of claim 1.
Applicant argues that for the reasons discussed above, JP 10-287528 does not teach or suggest each and every limitation of claim 1 and dependent claims 2, 5-7 and 11. For example, JP 10-287528 does not disclose (1) Scutellaria baicalensis root extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject; (2) administering Scutellaria baicalensis root extract to a subject in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject; and (3) administering Scutellaria baicalensis root extract to a subject within 8 hours after exposure of the subject to UV radiation, according to applicant.
Applicant argues, that at the time when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the amount of the Scutellaria baicalensis root extract in the cosmetic composition as taught by JP 10-287528 with a reasonable expectation of success in arriving at an amount effective for decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject. JP 10-287528 teaches "a cosmetic composition which improves skin stains, wrinkles and skin roughening ... and is effective for suppressing the onset of diseases such as allergic dermatitis and the like." (JP 10-287528, Overview). JP 10-287528 also teaches that the cosmetic composition comprises Scutellaria root extract containing baicalin and/or baicalein. (JP 10-287528, Overview, Claim 2). JP 10-287528 further teaches that the Scutellaria root extract containing baicalin and/or baicalein inhibits the production of 5 HETE and thus suppresses SRS-A, which was known to cause allergic diseases. (JP 10-287528, paragraphs [0005], [0010]). While an agent may have different and unrelated biological effects in a subject, the effective amount for the agent to achieve one biological effect could be significantly different from the effective amount for the same agent to achieve a different biological effect. See Wang Declaration, 1H| 6-7. In JP 10-287528, there is no teaching or suggestion of any correlation between inhibiting 5 HETE, SRS-A or allergic diseases in a subject and decreasing formation of chemiexcitation-induced dCPDs in a cell or DNA molecule in the same subject. See Wang Declaration, H 8. Nor has the Examiner provided any evidence of such a correlation. In the absence of such a correlation, at the time when the present invention was made, it was unpredictable that Scutellaria baicalensis root extract in an effective amount for inhibiting 5 HETE, SRS-A or allergic diseases in a subject would be effective for decreasing the formation of chemiexcitation-induced dCPDs in a cell or DNA molecule in the same subject. See Wang Declaration, 1H| 9-10. Nor would one of ordinary skill in the art have been even motivated to modify the amount of Scutellaria baicalensis root extract in a cosmetic composition as taught by JP 10-287528 with a reasonable expectation of success in decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject. See Wang Declaration, H 10, according to applicant.
According to applicant, at the time when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the use of the cosmetic composition comprising Scutellaria baicalensis root extract as taught by JP 10-287528 by applying the composition to a subject in need of decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule with a reasonable expectation of success, as recited in claim 1. JP 10-287528 provides "a cosmetic composition which improves skin stains and wrinkles, wrinkles and the like caused by various causes and is effective for suppressing the onset of allergic dermatitis and the like." (JP 10-287528, Overview, paragraph [0001]). Example 2 of JP 10-287528 describes applying a cream to "women who had spots, wrinkles on the skin and rough skin." (JP 10-287528, paragraph [0017]). There is no teaching or suggestion that the "women who had spots, wrinkles on the skin and rough skin" as described in Example 2 were in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the women. See Wang Declaration, 1H| 12-13. Nor is there any teaching or suggestion of a correlation between a subject having "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or in need of "suppressing the onset of allergic dermatitis and the like" and a subject in need of decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule. See Wang Declaration, H 13. In the absence of such a correlation, at the time when the present invention was made, it was unpredictable that a subject having "spots, wrinkles on the skin and rough skin," "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or in need for "suppressing the onset of allergic dermatitis and the like" would be in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject. See Wang Declaration, 1H| 14-15. Nor would one of ordinary skill in the art have been motivated to administer the cosmetic composition of JP 10-287528 to a subject in need of decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in the subject with a reasonable expectation of success in decreasing the formation. See Wang Declaration, H 15, according to applicant.
At the time when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the use of the cosmetic composition comprising Scutellaria baicalensis root extract as taught by JP 10-287528 with a reasonable expectation of success in decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject within 8 hours after exposure of the subject to UV radiation, as recited in claim 1.
In Example 2, 20 women used a cream comprising Scutellaria baicalensis root extract "twice a day in the morning and before the bed fall." (JP 10-287528, paragraph [00017]). JP 10-287528 does not however disclose that the women were exposed to UV radiation before the use of the cream, let alone using the cream within 1, 3 or 8 hours after the exposure.
Applicant argues that JP 10-287528 teaches that "external environments that cause skin stains and dullness, wrinkles, wrinkles, skin sagging, rough skin, aging, and allergy, such as increasing the chance of irradiation with sunlight ultraviolet." (JP 10-287528, paragraph [0002]). One of ordinary skill in the art would have reasonably expected that exposure of a subject to UV radiation would worsen these conditions in the subject and reduce the efficacy of the cosmetic composition of JP 10-287528 on the subject. See Wang Declaration, H 18. A subject who has skin stains and dullness, wrinkles, wrinkles, skin sagging, rough skin, aging, and/or allergy and uses a cosmetic composition for improving skin stains, wrinkles and skin roughening and suppressing the onset of diseases such as allergic dermatitis and the like as taught by JP 10-287528 would not have necessarily been exposed to UV radiation, for example, within 1, 3 or 8 hours, before the cosmetic composition is administered to the subject. See Wang Declaration, H 18. For better results, the subject receiving the cosmetic composition as taught by JP 10-287528 would be motivated not to expose to UV radiation. Further, a subject having "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or in need of "suppressing the onset of allergic dermatitis and the like" as taught by JP 10-287528 would have been motivated to stay away from UV radiation. See Wang Declaration, H 18. Thus, JP 10-287528 teaches away from exposing a subject to UV radiation before applying the cosmetic composition comprising Scutellaria baicalensis root extract as taught by JP 10-287528. See Wang Declaration, H 18.
According to applicant, at the time when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the use of a cream comprising Scutellaria baicalensis root extract as taught by JP 10-287528 with a reasonable expectation of success in achieving decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject in need thereof, as recited in claim 1. More importantly, JP 10-287528 teaches away from applying its cosmetic composition comprising Scutellaria baicalensis root extract to a subject for improving skin stains and wrinkles, wrinkles and the like caused by various causes and/or suppressing the onset of allergic dermatitis and the like after exposure of the subject to UV radiation. Thus, the Examiner has failed to establish a prima facie case of obviousness.
For the reasons of record and for the above reasons in the above 35 USC 102 rejection, the claims are still rejectable as being obvious especially since the time when the composition is administered to the subject within 8 hours after the exposure a dCPD quencer in an amount effective for decreasing formation of the one or more chemiexcitation induced dCPDs in the cell or DNA molecule in the subject can be so variable since we all go inot the sun at variable times during our day. We are all different and thus we all produce inherently variable results inherently in our nature.
The Dr. Wang declaration has also been commented on in the previous rejection which is hereby incorporated by reference into this 35 USC 103 rejection. The comments in the 35 USC 102 rejection equally apply in this 35 USC 103 rejection as well. 

Applicant argues that allegedly the examiner has made inconsistent arguments. Applicant refers to the previous office action for support of this allegation. At the top of the page the examiner states, “[T]here is NO way for anyone to avoid the sun unless
they are incarcerated, dead, trapped in any way. Everyone desires the sun. It is the
source of warmth on a dally basis or simply to get sunshine which we as humans
inherently need and want”. In other words, we all go out into the sun. If one is dead they do not not go out inot the sun because they are dead. Even an incarcerated person will go out into the sun when they are allowed to go outside unless they are in solitary confinement with no window (i.e. trapped). Applicant has once again taken what the examiner has said and twisted it. Applicant next argues that the examiner has failed to explain why someone who has wrinkles, for example, would have necessarily been exposed to UV irradiation within 8 hours before the cosmetic composition is applied to the subject, especially when such a subject would have been motivated to stay away from UV irradiation. Once again, we all go out into the sun. Thus, it is not a question of staying away from the sun. Let’s face it, claim 1 reads on prevention. Anyone is in need of decreasing formation of one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in a cell or DNA molecule. JP even explicitly states that the composition was administered twice a day. Thus, since we all are exposed to sunlight all day then clearly within 8 hours we would then put the composition on since as JP says we would put it on before bedtime which could be anytime before we go to bed. Thus, the claimed invention is taught by JP.

Applicant refers to page 1 of the instant specification which reads, “In melanocytes, the sunlight-induced DNA damage that causes melanoma mutations - damage in the form of cyclobutane pyrimidine dimers (CPDs) — continues to be produced for hours after exposure of ultraviolet (UV) radiation ends. The damage originates by a pathway resembling bioluminescence, but without ending in photons: UV radiation activates two enzymes that generate reactive oxygen and nitrogen species, superoxide and nitric oxide, respectively; these molecules then combine as peroxynitrite to excite an electron in a melanin degradation product, for example, a melanin fragment, to a triplet state that has the high energy of a UV photon. This process is termed  ‘chemiexcitation’. The high energy then transfers to DNA molecules without using photons, inducing formation of CPDs in the dark, which are also referred to as dark CPDs ("dCPDs"). It has been reported that CPD are generated in melanocytes for more than 3 hours after exposure to UVA or UVB radiation. See Premi et al., Science 347(6224):842-7 (2015). It has been reported that half or more of the CPD in a melanocyte arise after UV exposure ends”.

Thus, the examiner’s comments are consistent with the instant specification. The sunlight will damage the skin inherently and when applying a cosmetic it will inherently perform the claimed function. 

Applicant argues once again that there is allegedly no teaching as to what effective amount of the extract is used to decrease formation of one or more chemiexcitation induced dark cyclobutane pyrimidine dimers in a melanocyte or DNA molecule. This has been addressed above. 

Applicant next argues that there is allegedly no motivation to use the composition within 3 or 8 hours after the exposure to UV radiation (sunlight). This is not well taken since clearly as stated above in paragraph 17 of JP it is clearly stated that women were applied the composition containing the extract 2 times a day in the morning and before bedfall (bedtime). Thus, clearly in the very least, it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the extract within 3 hours after exposure since clearly JP wants multiple applications of the extract to occur on the women in the examples and clearly it would have been within the purview of the ordinary artisan in an effort to optimize the desired results to use the extract many times a day because clearly JP intends for the extract to be applied multiple times and clearly administering the extract to the women every three hours can only increase the effectiveness of the extract applied to the women.

Anyone is in need of decreasing the formation of dCPDs since anyone can benefit from having such dCPDs decreased because of their known negative effects to the skin. 

Premi et al. (of record) clearly establishes that at the time the invention was made dCPDs were clearly not desirable, see abstract. 

Applicant argues that since the women has spots, wrinkles (reads on anyone since we all have wrinkles), rough skin, they would not have been motivated to use the claimed extract but this makes no sense since clearly we all go out into the sun including women who have spots, wrinkles (everyone has wrinkles).

In the Wang declaration, it is stated that “[A]n amount of Scutellaria baicalensis root extract effective for inhiblting 5 HETE, SRS-A or allergic diseases in a subject as described in JP 10-287528 would not necessarily be effective for decreasing the formation of chemiexcitation-Induced dCPDs in a cell or DNA molecule in the same subject, especially in the absence of any correlation between the two
biological effects”.

While this is noted, it is also noted that there is no way to compare the two since there is no numerical way to quantify the effective amount, thus the claims are properly rejected. 

Applicant argues that allegedly JP 10-287528 does not disclose (1) formation of dCPDs in a melanocyte or DNA molecule in a subject that is induced by exposure of the subject to UV radiation; (2) Scutellaria baicalensis root extract in an amount effective for decreasing the induced formation; (3) administering the Scutellaria baicalensis root extract to a subject in need of decreasing the induced formation; and (4) administering the Scutellaria baicalensis root extract to the subject within 8 hours after the exposure.

On page 1 of the instant specification, it states, “[T]he invention relates to chemical compounds that act as quenchers to prevent the formation of chemiexcitation-induced cyclobutane pyrimidine dimers, often referred to as ‘dark cyclobutane pyrimidine dimers’ (dCPDs)”. In other words, everyone is in need of having the formation of chemiexcitation-induced cyclobutane pyrimidine dimers prevented, thus the claims still read on anyone !

Next, applicant argues that Scutellaria baicalensis root extract in an amount effective for decreasing the induced formation is not taught in JP. While this is noted, it is also noted that the “amount effective for decreasing the induced formation”. This has already been addressed on the record. The effects that occured in JP inherently will have this amount since the claims read on anyone. 

Next, applicant argues that allegedly JP is not teaching administering the Scutellaria baicalensis root extract to a subject in need of decreasing the induced formation but this cannot be correct because as already stated on the record, the cream that contained the instant invention was applied to the subject in the patent, thus it was administered.

Finally, applicant argues that allegedly administering the Scutellaria baicalensis root extract to the subject within 8 hours after the exposure was not taught by JP.

We all work outside and if we are inside we still have windows which in fact, do provide UV irradiation, thus it is inevitable that the subject will be in UV irradiation within the 8 hour mark. One and three hours are also inevitable since we all go outside and we all have sunlight which has UV irradiation inherently coming through it anyways which carries the UV irradiation with it, thus it will hit a subject within one hour since we are all exposed to sunlight during the day multiple times.  

Applicant then concludes, JP 10-287528 does not anticipate the present independent
claim 1, since in order to be anticipatory, the reference must disclose all of the elements of the claim, arranged as they are in the claim. According to applicant, JP 10-287528 does not mention anywhere an amount of a dCPD quencher effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject. 

Once again, this has already been addressed on the record. The funny thing is, applicant never mentions anywhere on the record the amount of the dCPD quencher that is effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject, either. 

Applicant argues that JP 10-287528 also does not mention that this amount is related to a decrease in a luminescence signal in a solution of the dCPD quencher, peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide compared to a comparative solution of peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide without the dCPD quencher as recited in the present specification at page 9, line 3 through page 10, line 7.. 

JP does not have to state all of the inherent properties of the effects of the dCPD quencher. 

Applicant alleges that JP 10-287528 does not teach formation of dCPDs in the
women of Example 2, let alone dCPBs induced by exposure of the women to UV radiation. In fact, JP 10-287528 mentions neither formation of dCPDs nor UV radiation as inducing dCPDs. JP 10-287528 is not directed to the same population as the present claims either, according to applicant. 

This has already been addressed above. 

Applicant respectfully submits that the Examiner has not provided any evidence beyond
merely stating so that the amount of the quencher used in JP 10-287528 to “prevent allergic diseases” (the skin disease mentioned above) is necessarily the same as that which is “effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject.” The Examiner has failed to establish any correlation between an allergic disease with formation of dCPDs in a melanocyte or DNA molecule. As disclosed in the specification, the amount of a dCPD quencher effective for decreasing formation of CPDs is related to the amount of the dCPD quencher effective to decrease a luminescence signal in a solution of the dCPD quencher, peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide compared to a comparative solution of peroxynitrite, melanin, and sodium 9,10-dibromoanthracene-2-sulfonate solution in dimethyl sulfoxide without the dCPD quencher.

This has already been addressed on the record.

The Examiner has provided no technical evidence in JP 10-287528 or elsewhere or
argument beyond merely so stating that the amount of the Scutellaria Baicalensis Root Extract in JP 10-287528 is sufficient to reduce the dCPD formation.

3) Administering to the subject within 8 hours after the exposure a dCPD quencher in an
amount effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject. The Examiner states at pages 11-12 of the Office Action:

Applicant next argues that allegedly JR 10-287528 does not teach
administering the Scutellaria Baicalensis Root Extract to a subject
within 8 hours after the subject is exposed UV radiation. To the
contrary, JP 10-287528 teaches that baicalin and baicalein in the
specific Scutellaria Baicalensis Root Extract inhibit production of 5-
HETE and prevent allergic diseases according to applicant. Thus, JP
10-287528 suggests administering the specific Scutellaria
Baicalensis Root Extract to a subject before the subject is exposed
[to]UV radiation according to applicant.

Applicant respectfully submits Applicant did not suggest that JP 10-287528 discloses
administering the specific Scutellaria Baicalensis Root Extract to a subject before the subject is exposed to UV radiation. Importantly, JP 10-287528 does not suggest this timing of application of the Scutellaria Baicalensis Root Extract either. The Examiner, as noted above, states that because JP 10-287528 teaches that Scutellaria Baicalensis Root Extract inhibits production of 5-HETE and prevents allergic diseases and that therefore JP 10-287528 suggests administering the specific Scutellaria Baicalensis Root Extract to a subject before the subject is exposed UV to radiation. Nowhere in JP 10-287528 is there suqgested a link between exposure to UV radiation and the production of 5-HETE, let alone formation of dCPDs in a melanocyte or DNA molecule.

Once again, this has already been addressed on the record. Within 3-8 hours after the exposure to UV radiation. 

Note that in claim 7, it actually states, “further comprising decreasing the formation of the one or more dCPDs within 1 hour after the dCPD quencher is administered which is much different from “wherein the dCPD quencher is administered to the subject within 3 hours after the exposure” thus, claim 7 actually claims something that will happen inherently when the dCPD quencher is administered so there is NO time period at all.

4) At pages 13-14 of the Office Action, the Examiner states:

As stated before we all go into the sun. Once a person goes into
the sun, he/she will be exposed to UV radiation inherently thus the
claimed method will be performed since the cream containing the
claimed Scutellaria Baicalensis Root Extract (the dCPD quencher)
will be on the person's skin. When one applies the cream, one will
go out into the sun within 8 hours.

The Examiner also states at page 26 of the Office Action:

It is clearly stated in paragraph 17 [of JP 10-287528], that the
composition containing Scutellaria Baicalensis Root Extract was
applied 2 times a day in the morning and before bedfall, thus
clearly the Scutellaria Baicalensis Root Extract was applied within 8
hours after the exposure to UV light since we all go out into the
sun.

In response, Applicant reiterates again here that the Examiner has provided no technical evidence to support the statement that “[w]hen one applies the cream, one will go out into the sun within 8 hours.” This is not the case, according to applicant. In JP 10-287528, it is disclosed at [00017] that the cream thereof is intended to be applied in the morning and at bed fall. At the very least, a skilled person would not expect that the morning application would occur within 8 hours of UV exposure, and certainly not within the 3 hours or within 1 hour of UV exposure as recited in claims 2 and 3 respectively according to applicant. Therefore, it is not a fact that “[W]hen one applies the cream, one will go out into the sun within 8 hours” as alleged by the Examiner.

5) The Examiner states at page 14 of the Office Action:

Clearly enough of the extract was used to get a beneficial effect in
the reference thus it will have been inherently used in an amount
effective for "suppressing the onset of diseases such as allergic
dermatitis and the like" which would be effective for decreasing
formation of one or more dCPDs in a cell or a DNA molecule in a
subject.

According to applicant, a skilled person would have no reason to expect that the amount
effective for suppressing the onset of diseases such as allergic dermatitis and the like would necessarily be effective for decreasing formation of one or more dCPDs in a cell or a DNA molecule in a subject. As detailed in the MPEP, possibilities or even probabilities are not enough to establish a rejection using inherency. The Examiner has not provided any technical arguments or references to establish that an amount of extract to prevent an allergic reaction is necessarily the same as that needed to effect a reduction in formation of one or more dCPDs in a cell or a DNA molecule in a subject.

Applicant respectfully disagrees with this statement on the part of the Examiner.
Importantly, as mentioned above in the discussion of inherency rejections, the burden is on the Examiner to show, on the record, WHY the same amount WILL work on both conditions. The Examiner has not done so. However, the Declaration of Dr. Wang, an acknowledged expert in the field, clearly states that an agent may have different and unrelated biological effects in a subject, the effective amount of the agent required to achieve one biological effect could be significantly different from that required to achieve a different and unrelated biological effect in the same subject, as acknowledged above by the Examiner. Therefore, JP 10-287528 does not necessarily disclose that the amount of the extract therein is sufficient to effect a reduction in formation of one or more dCPDs in a cell or a DNA molecule in a subject. Applicant therefore respectfully submits that the Examiner has not met the bar as stated in the MPEP, that the
amount is necessarily the same, for rejecting a claim based on inherency.

Once again, this has already been addressed. Aqpplicant keeps beating the same thing over and over. It has been addressed and argued already.

7) The Examiner states at page 26 of the Office Action that the present application does
not disclose how much of the quencher is an effective amount. As discussed above, claim 1 states that the amount of the dCPD quencher is effective for decreasing the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject. A person skilled in the art would have understood, based on the descriptions of the Examples in the specification, how to determine the amount of the dCPD quencher effective to decrease the formation of the one or more chemiexcitation-induced dCPDs in the melanocyte or DNA molecule in the subject.

While this is noted, it is not agreed with. Applicant just keeps hitting the same points over and over again and again and the arguments have already been addressed. 




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655